Title: To Benjamin Franklin from Le Roy, 23 June 1777
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


This letter and Le Roy’s next one, which we believe was written the following day, are the first from his new lodgings in the Rue de Seine. The second one is obviously in 1777; hence our dating of the two, on the assumption that they both relate to the same dinner party. Here he is sure when it is but unsure who is invited; a day later he has learned from Temple that the whole family is expected, but has become unsure when.
The Le Roys, to judge by their undated notes, were constantly issuing invitations to Franklin for themselves and others, and accepting invitations from him. Confusion sometimes resulted, as here. Another example is a note from Madame wondering whether they are expected for dinner that day, because Franklin has not confirmed the engagement; they will come if they are wanted, and if he will send a carriage because of the atrocious weather. On another occasion it was Franklin who was confused, about when he was to visit a library; Le Roy told him the time. The other undated notes about invitations are more routine. Madame writes in her inimitable French, her husband sometimes in French and sometimes in English. If Franklin kept up his side of this social correspondence, we have no evidence of it.
 
My Dear Doctor
Paris rue de Seine June the 23 [1777]
When I came home yesterday night I found a paper by which you were so good to invite me to a dinner Thursday next and you desire an Answer. You know that unless There was a down right Impossibility I could not answer in the negative. So you may be Sure I accept with great Pleasure your kind invitation. But as you know what a lady is My Lady give me leave to put to you The question whether you Intended by your paper to invite both husband and Wife or only the husband. I do desire the favour of an answer to my Question The more That I Should think by your Silence yesterday about that dinner That your Intention was not to talk of it before her. However I did not tell her a word about it and Shall wait for your answer for it. I take this opportunity to ask you for a gentleman of my acquaintance whether, as he has heard Say you intend to buy what we call in French une fonderie de Caracteres because he knows a person who has one to Sell very compleat and which you will have at a very moderate Price. I am my Dear Doctor for ever your most obedient and humble Servant and friend
John Le Roy
My best compliments My Dear Doctor to your Grand-Son.
